Title: To Benjamin Franklin from ——— Le Grand de Castelle, 2 November 1781
From: Le Grand de Castelle, ——
To: Franklin, Benjamin


Monsieur
St omer Ce 2 9bre 1781
Permettez que j’eus L’honneur de vous ecrire ces lignes pour vous presenter mes respects et vous informer que Monsieur Le colonel george de Mercer d’amerique est tombé malade ici et quil a perdu entierement L’esprit; etant lié D’amitiez avec lui depuis environ trois ans jai pris Le Soin de lui donner un medecin et de faire generalement pour lui tout ce que pouvoit me dicter L’amitiez la plus Sincere et le desinterressement Le plus parfait mais Comme il est ici dans une auberge et que L’on desespere que La raison lui revienne je desirerois le mettre dans quelque maison particuliere ou il ne lui en couteroit pas tant et ou il Seroit mieux: mais pour Cet effect je desirerois d’ettre autorisé de quelquun. M M Ses freres Sont membres du Congrés je ne Scais pas ou Leurs faire parvenir Cette nouvelle. Comme il m’a toujours Dit que vous L’honnoriez de votre amitiez et quil etoit lié avec vous je vous prie en ce cas Monsieur de me faire La grace de me tracer une regle de Conduitte tant pour veiller a Sa personne et Le placer gracieusement que pour prendre Soin de tous Ses effects enfin je ferai generalement tout ce que vous me manderez a Cet egard et Sil y avoit quelque autre Chose en quoi je puis vous ettre util a St omer je vous prie de disposer entierement de celui qui a L’honneur d’ettre avec un tres profond respect Monsieur Votre tres humble et tres obeïssant Serviteur
Le Grand DE Castelle
 
Notation: Grand de Castelle 2. 9bre. 1781.
